Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
Applicant states that this application is a continuation application of the prior-filed application. A continuation application cannot include new matter.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The original disclosure recites the use of an annular member 204 of feedback device having detectable features 202 disposed thereon for detection by the sensors 212.   See paragraphs 0005-0007 of parent application no. 16/558,497.  The instant disclosure appears to have been altered (see paragraphs 0006-0008) and no longer require an annular device or feedback device, and now just recite the position markers arranged with respect to a longitudinal axis.  The claimed subject matter of claims 1-11 and 13-20  therefore find no original support in the parent case 16/558,497.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Applicant has only claimed the position markers are spaced circumferentially around the longitudinal axis, but the longitudinal axis is not a structure.   It is unclear how or where the position markers are physically incorporated into the assembly.  The rotor and the blades are not limitations of the claims.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 13, 14, 15, 16, 17, 18, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over respective claims 1, 2, 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18 and 19 of U.S. Patent No. 11,286,038. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim scope has only been enlarged.
As is seen by a side-by-side comparison of the application and patented claims, Applicant has only broadened the application claims over the patented claims by removing the feedback device and by requiring as little as one sensor.  
Application Claims
Patented Claims
1. A pitch control assembly for a rotor of an aircraft, the rotor rotatable about a longitudinal axis and having
blades each rotatable about a span-wise axis to adjust a blade pitch angle thereof, 

the assembly comprising: 





a plurality of position markers spaced circumferentially around the 
longitudinal axis 
and having lengths along the longitudinal axis which vary monotonically and incrementally; 


at least one sensor 


configured for producing 
at least one 
sensor signal in response to detecting 

a relative movement between the plurality of position markers and the at least one sensor; 

and 

a control unit communicatively coupled to the at least one sensor and configured to generate a feedback signal indicative of the blade pitch angle in response to the 
at least one 
sensor signal received from the 
at least one 
sensor.
1. A pitch control assembly for an aircraft-bladed rotor, the rotor rotatable about a longitudinal axis and having 

an adjustable blade pitch angle, 

the assembly comprising: a feedback device coupled to rotate with the rotor and to move along the longitudinal axis with adjustment of the blade pitch angle, the feedback device comprising 

a plurality of position markers spaced circumferentially around the 
feedback device 
and having lengths along the longitudinal axis which vary monotonically and incrementally along at least part of the circumference of the feedback device; 
at least one sensor positioned proximate to the feedback device and 

configured for producing 
a 
sensor signal in response to detecting 

passage of the plurality of position markers as the feedback device rotates about the longitudinal axis; 
and 

a control unit communicatively coupled to the at least one sensor and configured to generate a feedback signal indicative of the blade pitch angle in response to the

sensor signals received from the 
plurality 
of sensors.  

2. The pitch control assembly of claim 1, wherein the plurality of position markers is a first plurality of position markers, 

the pitch control assembly 
further comprising at least a second plurality of position markers, wherein the lengths of the first plurality of position markers define a predetermined pattern, and wherein lengths along the longitudinal axis of the second plurality of position markers match the predetermined pattern.
2. The pitch control assembly of claim 1, wherein the plurality of position markers is a first plurality of position markers, 

the feedback device 
further comprising at least a second plurality of position markers, wherein the lengths of the first plurality of position markers define a predetermined pattern, and wherein lengths along the longitudinal axis of the second plurality of position markers match the predetermined pattern.  

3. The pitch control assembly of claim 2, wherein the predetermined pattern defines, for at least one position marker of the first plurality of position markers, a differing geometry from the remainder of the position markers of the first plurality of position markers.
3. The pitch control assembly of claim 2, wherein the predetermined pattern defines, for at least one position marker of the first plurality of position markers, a differing geometry from the remainder of the position markers of the first plurality of position markers.  

4. The pitch control assembly of claim 1, wherein the plurality of position markers have first and second ends, and wherein at least some of the plurality of position markers have chamfered first ends.  

4. The pitch control assembly of claim 1, wherein the plurality of position markers have first and second ends, and wherein at least some of the plurality of position markers have chamfered first ends.  

5. The pitch control assembly of claim 4, wherein the at least some of the plurality of position markers have chamfered second ends.  

5. The pitch control assembly of claim 4, wherein the at least some of the plurality of position markers have chamfered second ends.  

6. The pitch control assembly of claim 4, wherein a majority of the plurality of position markers have chamfered first ends.  

6. The pitch control assembly of claim 4, wherein a majority of the plurality of position markers have chamfered first ends.  

7. The pitch control assembly of claim 1, wherein the plurality of position markers have lengths which vary incrementally by a common increment.  

7. The pitch control assembly of claim 1, wherein the plurality of position markers have lengths which vary incrementally by a common increment.  

8. The pitch control assembly of claim 1, wherein the plurality of position markers have lengths which vary incrementally by different increments.  

8. The pitch control assembly of claim 1, wherein the plurality of position markers have lengths which vary incrementally by different increments.  

9. The pitch control assembly of claim 1, wherein the plurality of position markers are equally spaced circumferentially around the longitudinal axis by a predetermined distance.  

9. The pitch control assembly of claim 1, wherein the plurality of position markers are equally spaced circumferentially around the feedback device by a predetermined distance.  

	
10. The pitch control assembly of claim 1, wherein the plurality of position markers define a discontinuity between two adjacent ones of the plurality of position markers detectable by the at least one sensor.  

10. The pitch control assembly of claim 1, wherein the plurality of position markers define a discontinuity between two adjacent ones of the plurality of position markers detectable by the at least one sensor.  

11. The pitch control assembly of claim 1, wherein the feedback signal is further indicative of a rotational speed of the aircraft-bladed rotor.  

11. The pitch control assembly of claim 1, wherein the feedback signal is further indicative of a rotational speed of the aircraft-bladed rotor.  

13. A pitch control method for a rotor of an aircraft, comprising: 
obtaining at least one sensor signal from at least one sensor, 




the at least one sensor signal 
produced by the at least one sensor in response to detecting 
a relative movement between a plurality of position markers and the at least one sensor, 


the 1905002993-2683US-1 plurality of position markers spaced circumferentially around 
a longitudinal axis about which the rotor is rotatable 
and having lengths along the longitudinal axis which vary monotonically and incrementally; 


processing the at least one sensor signal; 


and generating, based on the processed at least one sensor signal, a feedback signal indicative of a blade pitch angle of blades of the rotor.
12. A method for controlling a pitch for an aircraft-bladed rotor, comprising: 
obtaining a plurality of sensor signals from at least one sensor positioned proximate to a feedback device, the feedback device coupled to rotate with the rotor about a longitudinal axis and to move along the longitudinal axis with adjustment of a blade pitch angle of the rotor, 
the sensor signals 
produced by the at least one sensor in response to detecting 
passage of a plurality of position markers of the feedback device as the feedback device rotates about the longitudinal axis, 

the plurality of position markers spaced circumferentially around 
the feedback device 

and having lengths along the longitudinal axis which vary monotonically and incrementally along at least part of the circumference of the feedback device;  1905002993-2683US123162US01 
processing the plurality of sensor signals to identify passage of the plurality of position markers of the feedback device; 
and generating, based on the processed sensor signals, a feedback signal indicative of the blade pitch angle.  

14. The method of claim 13, wherein the at least one sensor signal is

processed for detecting 

at least one predetermined pattern defined within the plurality of position markers.  

13. The method of claim 12, wherein processing the plurality of sensor signals comprises 

identifying passage of 

at least one predetermined pattern defined within the plurality of position markers.  

15. The method of claim 14, wherein detecting the at least one predetermined pattern comprises detecting 

at least one position marker within the at least one predetermined pattern which has a differing geometry from the remainder of the position markers of plurality of position markers of the at least one predetermined pattern.  

14. The method of claim 13, wherein identifying passage of at least one predetermined pattern comprises identifying 

at least one position marker within the at least one predetermined pattern which has a differing geometry from the remainder of the position markers of plurality of position markers of the at least one predetermined pattern.  

16. The method of claim 13, wherein the at least one sensor signal is processed for 

detecting, for at least some of the plurality of position markers, at least one chamfered end thereof.  
15. The method of claim 12, wherein processing the plurality of sensor signals comprises 

detecting, for at least some of the plurality of position markers, at least one chamfered end thereof.  

17. The method of claim 13, wherein the at least one sensor signal is processed for 

detecting a discontinuity between two adjacent ones of the plurality of position markers.  

16. The method of claim 12, wherein processing the plurality of sensor signals comprises 

detecting a discontinuity between two adjacent ones of the plurality of position markers.  

	
18. The method of claim 13, wherein the at least one sensor signal comprises a plurality of sensor signals, further wherein the processing the at least one sensor signal comprises 

determining a mark-space ratio based on the plurality of sensor signals.  

17. The method of claim 12, wherein processing the plurality of sensor signals to identify passage of the plurality of position markers comprises 


determining a mark-space ratio based on the plurality of sensor signals.  

19. The method of claim 13, wherein the feedback signal is further indicative of a rotational speed of the aircraft-bladed rotor.  

18. The method of claim 12, wherein the feedback signal is further indicative of a rotational speed of the aircraft-bladed rotor.  

20. A pitch control system for a rotor of an aircraft, comprising: 2005002993-2683US-1 
a processing unit; and a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving a plurality of sensor signals from at least one sensor, 







the 
plurality of 
sensor signals produced by the at least one sensor in response to detecting 

a relative movement between 

a plurality of position markers 

and the at least one sensor, 
the plurality of position markers spaced circumferentially around 
a longitudinal axis about which the rotor is rotatable


and having lengths along the longitudinal axis which vary monotonically and incrementally; 


processing the plurality of sensor signals to generate a combined sensor signal; and generating, based on the combined sensor signal, a feedback signal indicative of a blade pitch angle 

of blades of the rotor.  

19. A system for controlling a pitch for an aircraft-bladed rotor, comprising: 
a processing unit; and2005002993-2683US123162US01 a non-transitory computer-readable memory communicatively coupled to the processing unit and comprising computer-readable program instructions executable by the processing unit for: receiving a plurality of sensor signals from at least one sensor 

positioned proximate to a feedback device, the feedback device coupled to rotate with the rotor about a longitudinal axis and to move along the longitudinal axis with adjustment of a blade pitch angle of the rotor, 

the 

sensor signals produced by the at least one sensor in response to detecting 

passage of 

a plurality of position markers 
of the feedback device as the feedback device rotates about the longitudinal axis, 
the plurality of position markers spaced circumferentially around 
the feedback device 


and having lengths along the longitudinal axis which vary monotonically and incrementally along at least part of the circumference of the feedback device; 
processing the plurality of sensor signals to generate a combined sensor signal; and generating, based on the combined sensor signal, a feedback signal indicative of the blade pitch angle.  




A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 11,286,038. This is a statutory double patenting rejection.  The subject matter omitted from application claim 1 above with respect to patented claim 1, is included in application claim 12.  

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816. The examiner can normally be reached M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A EDGAR/Primary Examiner, Art Unit 3799